DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed March 7, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-3, 5-6, 46-48, 74-79 and 81-85 are currently pending.  Claims 1-3, 5, 6 and 46 are currently amended.  Claims 4, 7-45, 49-73 and 80 are cancelled.  Claims 81-85 are new.

Information Disclosure Statement
The Statement Filed Pursuant to the Duty of Disclosure Under 37 CFR 1.56, 1.97 and 1.98, submitted March 7, 2022, has been received and the applications listed at page 2 have been considered. 

Claim Interpretation
	Regarding the instant claims, as previously discussed, the phrase “pharmaceutical preparation” merely states the purpose or intended use of the composition and does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 
As to claim 6 and the limitation “platelets are functional for at least 2, 3, or 4 days after storage at room temperature”, it is noted that this recitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
As to claim 46 and the limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of B2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO), such limitations are product-by-process steps which define the composition.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, if the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would appear to read on the claimed composition.  As such instant claim 46 is interpreted as a product by process limitation.  
	Likewise claims 47-48 and 74-79 recite additional limitations directed to the process used to prepare the claimed composition. For example, claim 47 recites “the method further comprises culturing pluripotent stem cells engineered to be β2 deficient in a feeder-free culture comprising TPO or a TPO agonist to form megakaryocytes”, claim 48 recites “wherein the β2 microglobulin-deficient megakaryocytes are β2 microglobulin knockout megakaryocytes”, claim 75 recites limitations directed at culturing the megakaryocytes and claim 78 recites the “megakaryocytes are cultured at a temperature greater than 37°C and equal to or less than 40°C.”  As set forth immediately above, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would appear to read on the claimed composition.  As such instant claims 47-48 and 74-79 are interpreted as a product by process limitation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New ground of Rejection
Claims 1-3, 5-6 and 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon further consideration and review of Applicant’s disclosure, it is noted the 
term “substantially free of leukocytes” in claims 1 and 81-83 is a relative term which renders the claim indefinite. The term “substantially free of leukocytes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification ([235]) discloses the claimed platelet composition does not contribute to an immunogenic response, and preferred embodiments indicate the pluripotent stem cell-derived platelets may be substantially free of leukocytes, for example containing less than 5%, less than 4%, less than 3%, less than 2%, or less than 1% leukocytes, preferably less than 0.1%, 0.001% or even 0.0001%, the specification does not provide a specific definition for the conditions that are considered “substantially free of leukocytes”.  Applicant’s disclosure does not clearly define the maximum number of leukocytes that would not cause an immunogenic response, for example a platelet composition that comprises 5.00% leukocytes results in an immune response in the platelet recipient, and a platelet composition that comprises 4.99% leukocytes does not result in an immune response. Thus, the metes and bounds of the claims are unclear, thus rendering the claims indefinite.

Claim Rejections - 35 USC § 101 - Rejection Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 46-48 and 74-79 remain rejected, and new claims 81-85 are rejected, under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The rejection has been updated in view of Applicant’s claims amendment submitted March 7, 2022.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
	Claims 1, 81, 83 and 84:  Claims 1, 81, 83 and 84 are directed to a biological composition comprising:
at least 108 isolated β2 microglobulin-deficient platelets which are substantially free of leukocytes, wherein substantially all of the isolated β2 microglobulin-deficient platelets are functional, and wherein at least 60% of the isolated β2 microglobulin-deficient platelets are positive for CD41a and CD42b expression. 
As is recognized by the instant specification (paragraph [0002]), platelets are tiny blood cells that perform the vital and highly specialized function of blood 
clotting. Almost a trillion platelets circulate in the average person's blood, and the turnover is such that the entire platelet population is replaced every 10 days.  
As noted at MPEP 2106.04(b) and (c), the markedly different characteristic analysis is considered in order to determine if the claims recite a law of nature or natural phenomenon. In the instant case, claim 1 recites the β2 microglobulin-deficient platelets are isolated platelets which are substantially free of leukocytes.  Since there is no counterpart of platelets substantially free from leukocytes in nature, the closest counterpart to the claimed platelets are the naturally occurring platelets.  See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).  It is noted there is no indication that the isolation of the platelets from their native environment results in any markedly different characteristic regarding function or structure, as compared to the nature-based product in its natural state, therefore the claimed platelets are considered a natural phenomenon.
Further regarding claim 1, it is noted that claim 1 has been amended to now recite “wherein the mean plasma half-life of the β2 microglobulin-deficient platelets is longer than the mean plasma half-life of isolated human platelets.”  However, the amended limitation does not further recite any structural changes in the platelets, thus imparting a markedly different characteristic.  This limitation does not limit the claimed composition in such a way that is markedly different in structure from the natural counterpart. It appears the claim is reciting a property that is inherently present for β2 microglobulin-deficient platelets.  It is additionally noted the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' β2 microglobulin-deficient platelets differs, and if so to what extent, from the naturally occurring β2 microglobulin-deficient platelets.  
Further regarding claim 81, claim 81 further recites the limitation “wherein the β2 microglobulin- deficient platelets are engineered to include one or more therapeutic agents.” The claim does not further recite any specificity as to what platelet structure is engineered to limit the claimed composition in such a way that is markedly different in structure from the natural counterpart. MPEP 2106.04(c)(I)(A)
The claim does not exclude native engineering that occurs based on the natural genetic code.
It is further noted that Amable et al. (see PTO-892) evidences that platelets necessarily include one or more therapeutic agents.  Amable teaches that more than 800 different proteins are secreted by platelets. These agents have a variety of therapeutic properties including angiogenesis, antibiotic, analgesic, pro-inflammatory and anti-inflammatory properties (Abstract: Results; Introduction, left column, first and second paragraphs, page 2 of 13).  Hottz et al. (see PTO-892) further evidences that platelets necessarily include anti-viral agents, e.g. pattern recognition receptors (PRR) (Abstract; INTRODUCTION, first paragraph, page 1; PLATELET INTERACTION AND RESPOSNE TO VIRUS, left column, second paragraph, page 4, and right column, second paragraph, page 4). Thus, claim 81 encompasses additional natural products. The claim does not further recite elements that limit the claimed composition in such a way that is markedly different in structure from the natural counterpart.  Thus, the claimed composition does not have a markedly different characteristic from what occurs in nature and is a "product of nature" exception. 
Further regarding claim 83, claim 83 further recites the limitation “wherein the platelets have a shelf-life of at least 6 days when stored at 22-24°C.”  However, the amended limitation does not further recite any structural changes in the platelets, thus imparting a markedly different characteristic.  This limitation does not limit the claimed composition in such a way that is markedly different in structure from the natural counterpart. It appears the claim is reciting a property that is inherently present for β2 microglobulin-deficient platelets.	Further regarding claim 84, claim 84 further recites the limitation “an agent that reduces platelet clearance, blocks platelet phagocytosis, increases platelet circulation time, and/or increases platelet storage time.”  This limitation does not limit the claimed composition in such a way that is markedly different in structure from the natural counterpart since Claim 84 does not recite the agent with any further structural specificity.
Claim 46:  Claim 46, as discussed above at Claim Interpretation, claim 46 recites limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of β2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO).  
If the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would read on the claimed composition.  
	It is noted that Wani et al., (PNAS, March 28, 2006, Vol. 103, No. 13, pages 5084-5089; previously cited) teaches that β2 microglobulin-deficiency occurs in the native human population.  Wani discloses the analysis of serum samples from 2 siblings (S1 and S2) suspected of being β2 microglobulin deficient (Abstract). The serum samples were analyzed by ELISA and found to have β2 microglobulin (β2M) levels that were 100-fold less (i.e. less than 10 ng/ml), as compared to normal controls (Table 1, page 5085), i.e. β2 microglobulin deficient.  Further DNA sequencing analysis was performed for β2M for both siblings and revealed a single nucleotide transversion (G913C) in exon 1. Both siblings were homozygous for the single nucleotide transversion of the β2M gene (Results, first and second paragraphs, right column, page 5084; Discussion, first paragraph, right column, page 5086). Although DNA would be obtained from the nucleated white blood cells present in the archived blood samples, it is noted, given the β2M deficiency is the result of genetic mutation, it is considered that all the subjects’ cells, including blood platelets, would be β2M deficient.
	Feng et al. (Stem Cell Reports, 2014; IDS 8/7/2018) and Mutreja et al. (Indian J Med Res 145, May 2017, pages 629-634; previously cited) evidence that the expression of CD41a and CD42b in human platelets is greater than 60% (i.e. at least 60% of the platelets are positive for both CD41a and Cd42b).  Feng’s analysis specifically teaches 82% of the population of native human blood platelets express both CD41a and CD42b (Results, right column, page 821) and Mutreja’s platelet evaluation indicated 97.1 % expression of CD41 and 96.4% expression of CD42b (Results, first paragraph, left column, page 633).
	Thus, although Wani et al does not further indicate the 2 siblings’ platelets are at least 60% positive for CD41a and CD42b, Feng and Mutreja evidence that at least 60% of human platelets are positive for both CD41a and CD42b. Therefore, claims 1 and 46 encompass a natural product.
Further regarding claim 46, claim 46 has been amended to recite “wherein the mean plasma half-life of the β2 microglobulin-deficient platelets is longer than the mean plasma half-life of isolated human platelets.”  However, as discussed above regarding claim 1, the amended limitation does not further recite any structural changes in the platelets, thus imparting a markedly different characteristic.  This limitation does not limit the claimed composition in such a way that is markedly different in structure from the natural counterpart. It appears the claim is reciting a property that is inherently present for β2 microglobulin-deficient platelets.
Thus, claims 1, 46 and 81, as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the natural product.  Thus, the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 2-3 and 5-6: Claims 2-3 and 5-6 have been amended to recite the platelets are ‘isolated’.  Claims 2 and 3 further define the platelet concentration (claim 2) and platelet attributes such as platelet volume (claim 3).  Claims 5 and 6 further define the platelets are human (claim 5) and the platelets are functional for at least 2, 3, or 4 days after storage (claim 6).  These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 47-48: Claims 47-48 depend directly from claim 46 and further recite additional limitations directed to the process used to prepare the claimed composition.  Claim 47 recites the pluripotent stem cells are engineered to be β2 deficient and claim 48 recites the β2 microglobulin deficient megakaryocytes are β2 microglobulin knockout megakaryocytes.  However, as set forth above at Claim Interpretation, these limitations are directed to the manner in which the product is produced and if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression. For the reasons set forth above regarding the teachings of Wani, Feng and Mutreja, the product-by-process limitations do not limit the claimed composition in such a way that is markedly different from their natural counterpart.
Claims 74-79:  Claims 74-79 depend directly from claim 46 and recite additional limitations directed to the process used to prepare the claimed composition. As set forth above at Claim Interpretation, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  For the reasons set forth above regarding the teachings of Wani, Feng and Mutreja, the product-by-process limitations do not limit the claimed composition in such a way that is markedly different from their natural counterpart.
Claim 82: Claim 82 depends directly from claim 81 and recites additional limitations directed to specific therapeutic agents, e.g. an antibiotic, an anti-viral, an anti-inflammatory, an analgesic, an anti-inflammatory, a vasoactive agent, a non-steroidal anti-inflammatory agent or an immunostimulatory agent.  However, as discussed above regarding claim 81, Amable et al. evidences that platelets necessarily include one or more therapeutic agents including angiogenic agents (i.e. a vasoactive agent), antibiotic agents, analgesic agents, pro-inflammatory and anti-inflammatory agents, and Hottz et al. evidences that platelets necessarily include anti-viral agents. 
Claim 85: Claim 85 depends from claim 84 and further recites additional limitations to further limit/define the platelet composition, but do not limit the platelets in such a way that the individual component is markedly different in structure from its natural counterpart.  It is further noted that trehalose is a natural sugar and the specification indicates the glycan-modifying agent includes UDP-galactose. PubChem, Galactose-uridine-5’-diphosphate, evidences that UDP-galactose (synonymous with Galactose-uridine-5’-diphosphate) is a natural product found in Populus tremula (aspen) and Vitis vinifera (grapes).

Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Given the claims are directed to a composition, the claims do not recite additional steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).

Response to Remarks
Claim Rejections under 35 USC 101:
Applicant has traversed the rejection of record on the grounds that the amended claims now recite the mean plasma half-life of the β2 microglobulin-deficient platelets is longer than the mean plasma half-life of isolated human platelets, thus the claims do not encompass the β2 microglobulin-deficient platelets described in Wani, therefore the claims do not encompass a natural product, as discussed at Applicant’s remarks (pages 7-9).
Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejection set forth above, specifically addressing the limitations directed to the mean plasma half-life of the β2 microglobulin-deficient platelets is longer than the mean plasma half-life of isolated human platelets.
Further regarding Applicant’s remarks regarding new claims 81-85, as discussed at Applicant’s remarks (pages 8-9), Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejection set forth above specifically addressing claims 81-85.


Conclusion
No claim is allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633